PER CURIAM.
Appellants argue on appeal that the trial court erroneously dismissed with prejudice their amended proceeding supplementary complaint on grounds that it had sought to raise claims beyond the scope of this court’s remand in Sackett v. Shahid, 768 So.2d 452 (Fla. 1st DCA 2000). We agree.
Appellees conceded at oral argument that, although presented by appellants in their original proceeding supplementary complaint, the issues set forth in the amended complaint were never reached by the trial court in the original proceedings. The issues set forth in the amended com*1111plaint concern an overall fraudulent transfer of assets in violation of Chapter 726 of the Florida Statutes, by Ernest W. Shahid in liquidating substantially all of the corporate cash and assets of Shoreline Realty of Destín, Inc. prior to the sale of the corporation to FBS Acquisitions, Inc.
Contrary to the position taken by the trial court, we conclude that the scope of this court’s remand in Sackett was not confined solely to the issue of whether the 1995 sale of Shoreline Realty to FBS Acquisitions constituted a fraudulent transfer under section 726.105(l)(b), Florida Statutes (1995). We, therefore, reverse the final judgment dismissing with prejudice appellants’ amended proceeding supplementary complaint and direct the trial court on remand to consider the issues raised in the amended complaint.
WOLF, WEBSTER and BROWNING, JJ., concur.